In an action for a separation, the plaintiff husband appeals from an order of the Supreme Court, Westchester County (Wood, J.), dated October 30,1980, which granted defendant’s motion to (1) vacate an ex parte order authorizing substituted service and (2) quash the service of the summons pursuant thereto. Order reversed, without costs of disbursements, motion denied and the order authorizing service pursuant to CPLR 308 (subd 5) is reinstated. Under the circumstances, the order providing for the personal service of the summons upon defendant’s attorney, followed by mailing the summons to defendant’s home and place of business, was appropriate. Hopkins, J. P., Damiani, Titone and Rabin, JJ., concur.